[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________                   FILED
                                                      U.S. COURT OF APPEALS
                           No. 10-10105                 ELEVENTH CIRCUIT
                       Non-Argument Calendar               JANUARY 3, 2011
                     ________________________                JOHN LEY
                                                              CLERK
                       Agency No. A079-474-334


JOSE FEDERICO OCHOA,
MANUELA OCHOA,
LAURA OCHOA,
MARTHA CECILIA JIMENEZ,

                                                                Petitioners,

                                 versus

UNITED STATES ATTORNEY GENERAL,

                                                               Respondent.

                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      ________________________

                           (January 3, 2011)

Before EDMONDSON, CARNES and ANDERSON, Circuit Judges.
PER CURIAM:



       Petitioner Jose Ochoa, a native and citizen of Colombia proceeding pro se,

petitions for review of the order by the Board of Immigration Appeals (“BIA”)

affirming the Immigration Judge’s (“IJ”) order.1 The IJ’s decision denied asylum,

withholding of removal, and relief under the United Nations Convention Against

Torture (“CAT”). No reversible error has been shown; we deny the petition in part

and dismiss it in part.

       We review the BIA’s decision in this case because the BIA did not

expressly adopt the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001) (noting that we review the BIA’s decision; but “[i]nsofar as the

[BIA] adopts the IJ’s reasoning, we will review the IJ’s decision as well”). We

review de novo legal determinations of the BIA. Id. Factual determinations are

reviewed under the “highly deferential” substantial evidence test; and we must

“affirm the . . . decision if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Forgue v. U.S. Attorney Gen., 401

F.3d 1282, 1286 (11th Cir. 2005) (citation omitted). To reverse a fact



       1
        Ochoa included his wife and two daughters as derivative beneficiaries in his asylum
application; so, our decision about Ochoa also applies to them.

                                               2
determination, we must conclude “that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir.

2003).

      An alien may obtain asylum if he is a “refugee,” that is, a person unable or

unwilling to return to his country of nationality “because of persecution or a well-

founded fear of persecution on account of” a protected ground, including political

opinion. 8 U.S.C. §§ 1101(a)(42)(A); 1158(a)(1), (b)(1). The asylum applicant

bears the burden of proving statutory “refugee” status with specific and credible

evidence. Forgue, 401 F.3d at 1287. In part, the applicant must prove that any

alleged persecution or fear of persecution was “at least in part” motivated by a

protected ground. Sanchez Jimenez v. U.S. Attorney Gen., 492 F.3d 1223, 1233

(11th Cir. 2007).

      Petitioner sought relief based on his political opinion. He worked as head

of the paint department unit at an automobile assembly plant. As part of his job

duties, Petitioner made reports to his supervisor about union activities within the

company. He encountered problems at his workplace with a union operated by

members of the National Liberation Army (“ELN”) and Colombian Revolutionary

Armed Forces (“FARC”). According to Petitioner, these guerilla groups wanted to

inhibit the progress of the company and supply themselves with company

                                          3
materials, thereby limiting Colombia’s economic and social growth. Petitioner

received many threats from the guerillas because they knew that he was making

reports to management on their activities. The first threat Petitioner received was

based on reports that detailed the theft of auto parts, union meetings, and the

distribution of pamphlets. Guerillas threatened Petitioner for several years,

including threatening death to him and his family if he did not stop making the

reports.

      On one occasion, Petitioner was hit by a car and sustained injuries for which

he received medical care. A few months after this incident, Petitioner fled

Colombia for the United States. After he left, Petitioner’s wife continued to

receive threatening phone calls from the guerillas.

      The IJ concluded that Petitioner established no nexus between the incidents

alleged and a protected ground. The BIA agreed, concluding that the threats

Petitioner received from the guerillas plausibly could have been motivated to

encourage compliance with their commands or as a reprisal for making the reports

and concluding that refusal to cooperate with the guerillas did not constitute

persecution because of political opinion. On appeal, Petitioner argues that the

guerillas targeted him because of his political opinion and his “anti-terrorism”

mentality. He claims that, in preparing the reports, he was opposing the guerillas’

                                          4
criminal activities.

      After review, we conclude that substantial evidence supports the BIA’s

conclusion that Petitioner established no nexus between the threats he received

and his actual or imputed political opinion. Petitioner noted that he belonged to

no political organizations in Colombia and no labor union at his job. Petitioner

indicated that the guerillas wanted him to stop making his reports because it would

interfere with their activities in attempting to destroy the company. He testified

only in vague terms that the guerilla groups knew or cared about his political

ideology.

      The BIA reasonably concluded that the threats Petitioner received were

because of his refusal to cooperate with the guerillas and refusal to cease his

reports. And refusal to cooperate with guerillas is insufficient to show a protected

ground. See Rodriguez Morales v. U.S. Attorney Gen., 488 F.3d 884, 891 (11th

Cir. 2007) (concluding that petitioner’s testimony that he told the FARC that he

disagreed with their cause could support an inference of persecution because of

political beliefs, but that the evidence equally supported an inference that he was

threatened simply because of his refusal to provide dental services); see also Ruiz

v. U.S. Attorney Gen., 440 F.3d 1247, 1258 (11th Cir. 2006) (evidence that is

consistent with the petitioner’s failure to cooperate with guerillas does not

                                          5
constitute evidence of persecution based on a statutorily protected ground). In

addition, Petitioner’s wife indicated that she did not know whether the car accident

her husband experienced was related to the threats he received; and no other

record evidence linked these incidents together.

      Substantial evidence supports the BIA’s decision that Petitioner was

unentitled to asylum; and we are not compelled to reverse the BIA’s decision.

Petitioner’s failure to establish eligibility for asylum forecloses his eligibility for

withholding of removal. See Forgue, 401 F.3d at 1288 n.4. We deny the petition

on asylum.

      Petitioner also challenges the denial of CAT relief. But Petitioner did not

raise this challenge in his appeal to the BIA. Thus, he has not exhausted this

claim; and we lack jurisdiction to consider it. See Amaya-Artunduaga v. U.S.

Attorney Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2004) (explaining that we lack

jurisdiction to consider a claim that an applicant did not raise before the BIA --

even if the BIA sua sponte addressed the claim -- because the applicant did not

exhaust administrative remedies). We dismiss the petition to the extent Petitioner

challenges CAT relief.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                            6